       Case: 1:20-cv-00112-MWM Doc #: 1 Filed: 02/11/20 Page: 1 of 4 PAGEID #: 1




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION

CRYSTAL WILSON,                                       : Case No.:
8822 Desoto Dr.
Cincinnati, OH 45231                                  : COMPLAINT

                  Plaintiff,                          : Jury Demand Endorsed Hereon.

       vs.                                            :

ABILITY RECOVERY SERVICES, LLC,                       :
a foreign limited liability company
c/o National Registered Agents, Inc.                  :
4400 Easton Commons Way, Suite 125
Columbus, OH 43219                                    :

                                                      :
                   Defendant.


      NOW COMES THE PLAINTIFF, CRYSTAL WILSON, BY AND THROUGH COUNSEL,

RICHARD P. GABELMAN, and for her Complaint against the Defendants, pleads as follows:

                                          JURISDICTION

   1. This court has jurisdiction under the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C.

      §1692k(d) and 28 U.S.C. §§1331,1337.


                                              VENUE

   2. Venue is proper in the Southern District of Ohio as the Defendant conducts business in the entire

      State of Ohio.

                                             PARTIES

   3. Crystal Wilson is an individual residing in Cincinnati, Ohio in Hamilton County.

   4. Ability Recovery Services, LLC is a foreign limited liability company that conducts business in

      the State of Ohio.

                                                  1
     Case: 1:20-cv-00112-MWM Doc #: 1 Filed: 02/11/20 Page: 2 of 4 PAGEID #: 2




                                  GENERAL ALLEGATIONS

5. Defendant is attempting to collect a consumer type debt allegedly owed by Plaintiff to Penn

   Foster in the amount of $744.00 (“the alleged Debt”).

6. Plaintiff disputes the alleged Debt.

7. On March 26, 2019, Plaintiff obtained her Equifax credit disclosure and noticed Defendant

   reporting the alleged Debt.

8. On or about June 4, 2019, Plaintiff sent Defendant a letter disputing the alleged Debt.

9. On August 9, 2019, Plaintiff obtained her Equifax credit disclosure, which showed that

   Defendant failed or refused to flag the account reflected by the alleged Debt as disputed, in

   violation of the FDCPA.

10. In the credit reporting industry, data furnishers, such as the Defendant, communicate

   electronically with the credit bureaus.

11. Defendant had more than ample time to instruct Experian, Equifax, and Trans Union to flag its

   trade line as Disputed.

12. Defendant’s inaction to have its trade line on Plaintiff’s credit reports flagged as disputed was

   either negligent or willful.

13. Plaintiff suffered pecuniary and emotional damages as a result of Defendant’s actions. Her credit

   report continues to be damaged due to the Defendant’s failure to properly report the associated

   tradelines.



          VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT

14. Plaintiff reincorporates the preceding allegations by reference.




                                                 2
         Case: 1:20-cv-00112-MWM Doc #: 1 Filed: 02/11/20 Page: 3 of 4 PAGEID #: 3




   15. At all relevant times, Defendant, in the ordinary course of its business, regularly engaged in the

       practice of collecting debts on behalf of other individuals or entities.

   16. Plaintiff is a "consumer" for purposes of the FDCPA, and the account at issue in this case is a

       consumer debt.

   17. Defendant is a "debt collector" under the Fair Debt Collection Practices Act ("FDCPA"), 15

       U.S.C. §1692a(6).

   18. Defendant's foregoing acts in attempting to collect this alleged debt violated the following

       provisions of the FDCPA:

           a. 15 U.S.C. §1692e(8) by communicating to any person credit information which is known

               to be false or which should be known to be false, including failure to report a disputed

               debt as disputed.

   19. To date, and a direct and proximate cause of the Defendant’s failure to honor its statutory

       obligations under the FDCPA, the Plaintiff has continued to suffer from a degraded credit report

       and credit score.

   20. Plaintiff has suffered economic, emotional, general, and statutory damages as a result of these

       violations of the FDCPA.



       WHEREFORE, PLAINTIFF PRAYS that this court grant her a judgment against Defendant

for actual damages, costs, interest, and attorneys’ fees.




                                                      3
         Case: 1:20-cv-00112-MWM Doc #: 1 Filed: 02/11/20 Page: 4 of 4 PAGEID #: 4




                                        PRAYER FOR RELIEF

        Wherefore, Plaintiff prays for judgment against Defendant for Actual Damages; Statutory

Damages; Damages for pecuniary, economic and emotional damages and loss; Attorney’s Fees and the

costs of this action.



                                            JURY DEMAND

        Plaintiff hereby demands a trial by Jury.




Dated: February 11, 2020                      Respectfully submitted,




                                              /s/Richard P. Gabelman
                                              Richard P. Gabelman, Esq. (#0074642)
                                              6701 Montgomery Road
                                              Cincinnati, Ohio 45213
                                              (513) 321-7733
                                              Fax (513) 321-7740
                                              Email: gabelmanrich@hotmail.com
                                              Attorney for Plaintiff




                                                    4
